An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-1367
                       NORTH CAROLINA COURT OF APPEALS

                              Filed:     15 July 2014


STATE OF NORTH CAROLINA

      v.                                      Sampson County
                                              No. 10 CRS 50722
JONATHAN CONLANGES BOYKIN



      Appeal by defendant from judgment entered 23 July 2013 by

Judge Arnold Jones in Sampson County Superior Court.                     Heard in

the Court of Appeals 17 March 2014.


      Attorney General Roy Cooper, by Assistant Attorney General
      Erin O. Scott, for the State.

      James F. Hedgpeth, Jr., for defendant-appellant.


      CALABRIA, Judge.


      Jonathan     Conlanges     Boykin     (“defendant”)      appeals     from    a

judgment entered upon jury verdicts finding him guilty of felony

speeding to elude arrest; resisting, delaying and obstructing a

public officer (“RDO”); driving while license revoked (“DWLR”);

possession of an open container of alcohol in the passenger area

of a vehicle; careless and reckless driving; failure to heed

light or siren; and improper passing and speeding in excess of
                                         -2-
fifty-five miles per hour outside corporate limits. We find no

error.

                                 I. Background

       Around midnight on 12 April 2010, Master Deputy Patrick

Dunn   (“Master      Deputy    Dunn”)    of    the     Sampson     County    Sheriff’s

Office    was   on    patrol    in   Roseboro,            North   Carolina    when    he

observed a Jeep Cherokee (“the vehicle”) drive into the parking

lot of a Scotchman Gas Station on Highway 24.                       Defendant exited

the driver’s side, pumped gas, and entered the convenience store

while a passenger remained in the vehicle.

       Master Deputy Dunn recognized defendant because the area

was well lit and he was familiar with defendant from previous

encounters.      He checked defendant’s driver’s license to see if

it was suspended.       According to the Department of Motor Vehicles

(“DMV”), the vehicle was registered to defendant’s mother at the

same     residential     address        listed       on     defendant’s      suspended

license.

       After    defendant      re-entered        the       driver’s   side    of     the

vehicle, he proceeded north on Highway 242.                       Master Deputy Dunn

drove behind the vehicle, then activated his lights and siren to

initiate a traffic stop.             Defendant accelerated the vehicle,

reaching speeds over 105 miles per hour.                     Defendant pulled over
                                          -3-
on    two    separate       occasions.     When      Master   Deputy        Dunn   asked

defendant      to    exit    the   vehicle,     defendant     continued       to   flee.

Defendant      eventually       stopped   the    vehicle,     fled     on    foot,    and

eluded Master Deputy Dunn by climbing over a barbed wire fence.

       Defendant was subsequently arrested and charged with felony

speeding to elude arrest and RDO. At trial, the court admitted

defendant’s driving record into evidence and published it to the

jury without objection.               The jury returned a verdict finding

defendant guilty of            all offenses.         At sentencing, the State

provided both the court and defendant with copies of defendant’s

prior record level worksheet, records maintained by the Division

of Criminal Information (“DCI”), and defendant’s local record.

Defendant did not object to the admission of these documents.

       The    trial     court      sentenced     defendant      to   a      minimum   of

thirteen months and a maximum of sixteen months in the custody

of    the    North    Carolina     Division     of   Adult    Correction       for    the

felony      speeding    to    elude    arrest     offense.       The     trial     court

arrested judgment for all other offenses.                Defendant appeals.

                        II. Defendant’s Driving Record

       Defendant argues that the trial court erred in admitting

his    partially      redacted      driving     record   into    evidence       because

defendant did not testify and evidence of his prior convictions
                                           -4-
was not admissible under either Rule 404(b) or Rule 609 of the

North   Carolina    Rules      of    Evidence.          However,        since    defendant

failed to object to the admission and publication of his driving

record, he did not properly preserve this issue for appeal.

      N.C. Gen. Stat. § 8C-1, Rule 404(b) (2013) permits evidence

of another offense to be admitted as long as it is relevant to

any fact or issue other than the character of the accused. State

v.   Scott,   343     N.C.    313,     330,       471   S.E.2d     605,       615   (1996).

Evidentiary    errors        that    are    not     objected       to    at     trial    are

reviewed for plain error. Id. at 332, 471 S.E.2d at 616. If a

defendant does not object at trial or allege plain error, then

he has failed to properly preserve the issue for appeal. Id.

      In the instant case, although defendant argued in his brief

that the standard of review for this issue is de novo, he failed

to   allege   plain    error.        Therefore,           defendant      has    failed    to

properly preserve this issue for appeal. Id.

                    III. Evidence of Prior Convictions

      Defendant     also      argues       that     the    trial      court     erred    in

sentencing him as a Prior Record Level V offender without first

requiring the State to carry its burden of proof as to his

criminal history.       We disagree.
                                    -5-
      At a sentencing hearing, the State must prove a felony

offender’s prior convictions by a preponderance of the evidence.

State v. McIlwaine, 169 N.C. App. 397, 400, 610 S.E.2d 399, 401

(2005). N.C. Gen. Stat. § 15A-1340.14(f) (2013) provides that a

prior conviction shall be proved either by stipulation of the

parties; an original copy of the court record for the prior

conviction; a copy of records maintained by DCI, the DMV, or the

Administrative Office of the Courts; or any other method the

court finds reliable.      “This court reviews the calculation of a

prior record level de novo.” State v. Boyd, 207 N.C. App. 632,

642, 701 S.E.2d 255, 261 (2010) (citation omitted).

      Defendant    cites   State     v.    McIlwaine    to   support     his

contention that the State presented insufficient proof of his

prior record.     In McIlwaine, the State presented no evidence to

support the defendant’s prior record level worksheet, and the

defendant failed to object.        169 N.C. App. at 402-03, 610 S.E.2d

at 403.   The trial court sentenced the defendant based solely on

the   prior   record   level   worksheet   that   was   presented   by   the

State. Id. This Court held that the defendant was entitled to a

new sentencing hearing because the defendant’s failure to object

did not constitute a stipulation to his prior convictions, and
                                            -6-
the   State      provided    no    other     proof      of    the   defendant’s     prior

convictions. Id.

      In the instant case,              defendant       is correct         that his own

failure to object does not constitute a stipulation to the prior

record level worksheet.             However, the State presented copies of

local    records       and   records        maintained        by    DCI    as    well    as

defendant’s prior record level worksheet.                           Because the State

presented additional evidence of defendant’s prior convictions

pursuant to N.C. Gen. Stat. § 15A-1340.14(f), the State carried

its     burden    of     proof     as   to    defendant’s           criminal     history.

Therefore, the trial court properly sentenced defendant as a

Prior Record Level V offender.

                                   IV. Conclusion

      Defendant failed to properly preserve his ability to appeal

the   admission     of    his     driving    record      at    trial      and   failed   to

allege plain error. In addition, the State proved defendant’s

prior record by a preponderance of the evidence by presenting

both DCI and local records to support defendant’s prior record

level     worksheet.            Therefore,        the    defendant        was    properly

sentenced.       We find no error.

      No error.

      Chief Judge MARTIN and Judge MCGEE concur.
                         -7-
Report per Rule 30(e).